Title: To George Washington from Robert Howe, 21 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 21st August 1783
                        
                        As a peace Establishment is I hear to take place, and as I feel an inclination to serve my country in a
                            military line whilst that sort of service is thought requisite, I think it my Duty to inform your Excellency of this
                            Disposition—I had the honour Sir of mentioning this to you once before, & I now take the liberty to repeat that
                            should you Deem me Worthy of your Influence & will Exert it in my behalf, it will lay me under the highest
                            obligation for which if I have no other considerations to plead yet an unabating Zeal, unwearied Efforts & very
                            Deep losses in the service of my country may I trust be offer’d in my favour with the truest regard
                            & greatest Respect I am Dear Sir your Excellency’s most Obt hum. servt
                        
                            Robt Howe
                        
                    